DEAN HELLER Filed in the office of Document Number Secretary of State 20070540708-53 206 North Carson Street Ross Miller Filing Date and Time Carson City, Nevada 89701-4299 Secretary of State 08/07/2007 11:00 AM (775) 684 8708 State of Nevada Entity Number Website: secretaryofstate.biz E0554912007-9 Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Fashion Net, Inc. 2. Resident Agent Evelyn Meadows Name and Street Name Address: 11088 Arcadia Sunrise Drive Henderson NEVADA 89052 (must be a Nevada address Street Address City State Zip Code where process may be served) Optional Mailing Address City State Zip Code 3. Shares: 75,000,000 $0.001 0 (number of shares Number of shares Par value: Number of shares corporation authorized to with par value: without par value: Issue) 4. Names Evelyn Meadows & Addresses, Name of Board of 11088 Arcadia Sunrise Drive Henderson NEVADA 89052 Directors/Trustees: Street Address City State Zip Code (attached additional page there is more than 3 directors/trustees) 5. Purpose: The purpose of this Corporation shall be: (optional-see instructions) 6. Names, Address Evelyn Meadows /S/ Evelyn Meadows and Signature of Name Signature Incorporator: 11088 Arcadia Sunrise Drive Henderson NEVADA 89052 (attached additional page Street Address City State Zip Code there is more than 1 incorporator) 7. Certificate of I hereby accept appointment as Resident Agent for the above named corporation. Acceptance of Appointment of /S/ Evelyn Meadows August 6, 2007 Resident Agent: Authorized Signature of R.A. or On Behalf of R.A. Company Date This form must be accompanied by appropriate fees. See attached fee schedule.
